ORDER

PER CURIAM
Barbara Velasco appeals the trial court’s judgment granting a new trial after a jury awarded her $188,000 in damages from an auto accident caused by the respondent, Mary Beck. The court granted Beck’s motion for a new trial because Velasco’s counsel revealed Beck’s insurance coverage to the jury in violation of the collateral source rule.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).